Citation Nr: 1510613	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Regional Office (RO) in New Orleans, Louisiana.  


FINDING OF FACT

Tinnitus is as likely as not attributable to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b)  (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  In doing so, the Board notes that the Veteran claims she has had tinnitus since she was exposed to jet aircraft engine noises while working as munitions operations on the flight line in service.  The Veteran is competent to report ringing in her ears and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  She has also presented credible statements to include that her tinnitus manifested in service and has continued since that time.  The Veteran's DD 214 shows that she served as a munitions systems journeyman in service and the RO has conceded that she was exposed to acoustic trauma during this time.  Although the December 2009 VA examiner found that there was insufficient information available to render an opinion as to the etiology of the Veteran's currently reported tinnitus without resorting to speculation, the Board finds the lay statements of record are persuasive.  In resolving doubt in favor of the Veteran, service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


